[Cite as In re Simpson, 2011-Ohio-4355.]


                                             Court of Claims of Ohio
                                                Victims of Crime Division
                                                                       The Ohio Judicial Center
                                                             65 South Front Street, Fourth Floor
                                                                          Columbus, OH 43215
                                                                  614.387.9860 or 1.800.824.8263
                                                                             www.cco.state.oh.us



IN RE: DARNELL A. SIMPSON

DARNELL A. SIMPSON

MILLICENT SIMPSON

            Applicants


 Case No. V2010-50825

Commissioners:
Susan G. Sheridan, Presiding
Karl C. Kerschner
Randi M. Ostry

ORDER OF A THREE-
COMMISSIONER PANEL

          {1}On June 30, 2010, the applicant, Millicent Simpson, filed a compensation
application on behalf of her son, Darnell Simpson, as the result of a felonious assault
which occurred on March 18, 2010. On August 30, 2010, the Attorney General issued
a finding of fact and decision finding Darnell Simpson met the jurisdictional
requirements necessary to receive an award of reparations, however, pursuant to R.C.
2743.191(B) he did not incur economic loss equal to or exceeding $50.00. Darnell’s
loss amounted to $49.97. On September 29, 2010, the applicant submitted a request
for reconsideration. On September 30, 2010, the Attorney General rendered a Final
Decision finding no reason to modify its initial decision.   On October 8, 2010, the
applicant filed a notice of appeal from the September 30, 2010 Final Decision of the
Attorney General. Hence, a hearing was held before this panel of commissioners on
January 5, 2011 at 10:25 A.M.
          {2}Assistant Attorney General Melissa Montgomery appeared on behalf of the
state of Ohio. The applicant did not attend the hearing.
Case No. V2010-50825                     - 2 -                                 ORDER


        {3}The Attorney General offered a brief statement for the panel’s consideration.
The Attorney General stated that Darnell Simpson qualified as a victim of criminally
injurious conduct, however, due to the fact that all medical expenses incurred were
covered by Medicaid, a readily available collateral source, no award could be granted.
The applicant did incur mileage expense in the amount of $49.97 to attend a court
hearing. R.C. 2743.191 provides that only awards for $50.00 or more are payable
under the program. Accordingly, the Attorney General asserted the applicant’s claim
should be denied, but the applicant should be given the opportunity to file a
supplemental compensation application if additional economic loss is incurred in the
future. Whereupon the hearing was concluded.
        {4}R.C. 2743.191(B)(1) states:
        “(B) In making an award of reparations, the attorney general shall render the
        award against the state. The award shall be accomplished only through the
        following procedure, and the following procedure may be enforced by writ of
        mandamus directed to the appropriate official:
        “(1) The attorney general shall provide for payment of the claimant or providers
        in the amount of the award only if the amount of the award is fifty dollars or
        more.”
        {5}From review of the case file and with full and careful consideration given to
the statement of the Attorney General, we find the applicant’s claim should be denied
pursuant to R.C. 2743.191(B)(1), since the economic loss incurred does not equal or
exceed $50.00. Accordingly, the Attorney General’s September 30, 2010 decision is
affirmed.
        IT IS THEREFORE ORDERED THAT
        {6}1)    The September 30, 2010 decision of the Attorney General is
AFFIRMED;
        {7}2) The claim is DENIED and judgment is rendered for the state of Ohio;
Case No. V2010-50825                                             - 3 -                                   ORDER


             {8}3) This order is entered without prejudice to the applicant’s right to file a
supplemental compensation application, within five years of this order, pursuant to R.C.
2743.68;


             {9}4) Costs are assumed by the court of claims victims of crime fund.




                                                                     _______________________________________
                                                                     SUSAN G. SHERIDAN
                                                                     Presiding Commissioner



                                                                     _______________________________________
                                                                     KARL C. KERSCHNER
                                                                     Commissioner



                                                                     _______________________________________
                                                                     RANDI M. OSTRY
                                                                     Commissioner

ID #I:\Victim Decisions to SC Reporter\Panel Decisions\2011\March 2011\V2010-50825 Simpson.wpd\DRB-tad
        A copy of the foregoing was personally served upon the Attorney General and
sent by regular mail to Cuyahoga County Prosecuting Attorney and to:


Filed 3-9-11
Jr. Vol. 2278, Pgs. 33-35
Sent to S.C. Reporter 8-30-11